Case 2:20-ap-01575-ER   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                        Exhibit Exhibit E-1 Page 1 of 34




       EXHIBIT E-1
        Case 2:20-ap-01575-ER                 Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32           Desc
                                              Exhibit Exhibit E-1 Page 2 of 34


                                                                 blue {I of cal ifornia




                    Provider Agreement
                                             Fee For Service Hospital




Blue Shield of California
50 i3eole Sireet, Sein Froncisco, CA 94105                                           blue,;hleidc<, .<:()tn
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                        Exhibit Exhibit E-1 Page 3 of 34



                                                                blue f of california
                                             TABLE OF CONTENTS

I.        DEFlNITfONS
1.1       Agreement Year
1.2       Allowed Charges
1.3       Authorization
1.4       Benefit Program
1.5       Blue Shield Providers
1.6       Case Rate
1.7       Charge Master
1.8       Charge Master Year
1.9       Copaymcnt
1.10      Covered Services
1.11      Emergency Services
1.12      Evidence of Coverage
1.13      Health Services Contract
1.14      Hospital Services
1.15      Inpatient
1.16      Inpatient Services
1.17      Medically Necessary or Medical Necessity
1.18      Member
1.19      Outpatient Services
l .20     Per Diem Rate
1.21      Intentionally Left Blank
1.22      Provider Appeal
1.23      Provider Manual

11.       OBLIGATIONS OF lIOSPlTAL
2.1       I Iospital Services
2.2       Location and Availability
2.3       Licensure & Accreditation
2.4       Standards for Provision of Care
2.5       Quality Improvement/Case Management/Utilization Management Programs
2.6       Service Authorization
2. 7      Cooperation with Discharge Planning
2.8       Physician Access
2.9       Submission of Physician Hospital Privilege Roster
2.10      Provider Manual
2.11      Disclosures

IH.      OBLIGATIONS OF BLUE SHIRLD
3.1      Directoiy & Use of Names
3.2      Adminislrative Services
3 .3     Disclosure oflnformation


O'Coru1or Hospital,FFS Uospital Agreement ..Base l 2,0 t. I 0
Base}-ifS Ho~t)ital Agreement v23.0
PL'Oprictiuy and Confidential·- Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                        Exhibit Exhibit E-1 Page 4 of 34



                                                               blue~ of california

IV.       EUGIBILlTY OF BLUE SHIELD MEMBERS
4.1       Identification Cards & Verification
4.2       Verification of Eligibility

V.        BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS
5, 1      Claims Submission
5.2       Compensation Amounts
5.3       Copayments
5.4       Overpayment Recoveries
5.5       Charge Master Notifications
5.6       Adjustments Resulting From Charge Master hlcreases
5. 7      Right to Audit Charge Master
5.8       Late Charge Master Notification Recoveries
5.9       Blue Card Claims

VI.       PROTECTION OF MEMBERS
6.1       Non~Discrimination
6.2       Charges to Members
6.3       Third Party Liens
6.4       Benefits Determination
6.5       Member Complaints & Grievances
6.6       Medical Necessity Assistance
6.7       Free Exchange ofinformation
6.8       Insurance

VIL       MEDICAL RECORDS & CONFIDENTIALITY
7.1       Medical Records
7.2       Confidentiality
7.3       Member Access lo Records

VIII.     COOPERATION WITH AUDITS & CERTIFICATION
8 .1      Disclosure of Records
8.2       Site Evaluations
8.3       Accreditation Surveys
8.4       Compliance Monitoring

IX.      RESOLUTION OF DISPUTES
9 .1     Provider Appeal Resolution Process
9.2      Arbitration of Disputes
9.3       Limitation of Actions

X.       TERM& TERMINATION
10.1     Tenn
10.2     Tennination \Vithout Cause
                                                           2

O'Connor Hnspital-ffS Ho~vital Agrccmcnt_Busc 12-01-10
Bllsc FFS Hospital Agrc..X,immt v23.0
Proprietary and Confidential - Blue Shield of Cal ifomia
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                        Exhibit Exhibit E-1 Page 5 of 34



                                                                blue {I of california
10.3      Tennination for Cau..cic
10.4      Immediate Termination
10.5      Effect of Tennination
10.6      Termination Nol an Exclusive Remedy
10.7      Survival

XI        OTHERPAYORS
11.1      Other Payors
11.2      Responsibility for Payment
11.3      Applicability of Agreement; Identity of Other Payors

XU        GENERAL PROVISIONS
12.1      Entire Agreement
12.2      Amendments
12.3      Assignment
12.4      Third Party I3eneficiaries
12.5      Notices
12.6      Independent Contractors
12. 7     lndemnificalion
12.8      Waiver of Breach
12.9      Force Majcurc
12.10     Confi.dcntiality
12. 11    Non-Solicitation
l 2, 12   Association Disclosure
12.13     Governing Law
12.14     Preemption by Federal Law
12.15     Compliance With Law
12. l 6   Interpretation of Agreement
I 2 .17   Cotmtcrparts
I 2.18    Ethical and Religious Dircctivc.s

Exhibit A - Hospital Information
Exhibit B - Applicable Benefit Programs
Exhibit C - Compensation Amounts/Payment Schedule
Exhibit D ~ Utilization Management/Prior Authorization




                                                            3

O'Connor Hospitul-FPS Hospital Agreen1ent_Base I2-01 • 10
Base FFS Hospital Agreement v23.0
Proprietary u11d Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32          Desc
                                       Exhibit Exhibit E-1 Page 6 of 34



                                                                     blue f of california

                                        BLUE SHIELD OF CALIFORNIA
                       FEE FOR SERVJCE HOSPITAL AGREEMENT

This Fee For Service Hospital Agreement (this "Agreement") is entered into by and bct\.vecn
o~connor Hospital, a Ca1ifomia nonprofit corporation ("Hospital"), and California Physicians'
Service, dba Blue Shield of California, a California nonprofit corporation ("Blue Shield"). This
Agreement shall be effective December 1, 2010 (the "Effective Date").


                                                          RECITALS

A.        Blue Shield is licensed as a prepaid health care service plan under the Knox-Keene Act of
          1975, as amended (the "Knox-Keene Act"). Dlue Shield contracts with individuals,
          associations, employer groups, and governmental entities to provide or to an-ange for the
          provision of covered health care services to Member.s (as defined herein) enrolJed in
          HMO and PPO benefit plans.

B.       Hospital owns and operates an acute care hospital and is duly licensed and qualified to
         provide inpatient and outpatient hospital services to Mernbcrs.

C.        Hospital and Blue Shield desire that Hospital provide fee-for-service inpatient and
          outpatient hospital services (excluding capitatcd hospital agreements as described in
          Section 12.l of this Agreement) to Members, in accordance with the terms of t11is
          Agreement.



                                                   I. DEFINITIONS

For purposes of this Agreement, the folfowing capitalized tcnns shall have the meanings ascribed
to them below:

1.1      Agreement Year: is the twelve (12) month period beginning on the Effective Date, and
         each twelve {12) month period beginning on each annual anniversary date of the Effective
         Date thereafter.

1.2      Allowed Charges: are charges billed hy Hospital, in accordance with Hospital's Charge
         Master, for H()spital Services fumished pursuant to this Agreement, less those charges, if
         any, disallowed by Blue Shield pursuant to Section III (General Notes) of Exhibit C
         hereto.




                                                           4

O'Connor Tfospital~FFS Hospital AgrcementHase 12-01-10
Bu~e FFS Hospital Agreement v23.0
Propriclary nml C\mf1dcntia1   Rluc Shield oCCn!ifornia
Case 2:20-ap-01575-ER               Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit E-1 Page 7 of 34



                                                             blue ll of california
1.3      Authorization/Authorized: is the approval of Blue Shield, or its delegate, for the provision
         of Covered Services, obtained in accordance with, and as ft11ther described in, the Provider
         Manual, Section 2.6 of this Agreement and Exhibit D hereto.

1.4      Benefit P1·ogram: is a group or individual HMO, including Point-of-Service (POS), or
         PPO health care product offered by Blue Shield pursuant to a Health Se1vices Contract (and
         riders, if any, thereto).

1.5      Blue Shield Providers: are those licensed health care providers, including, without
         limitation, institutional providers, that have entered into agreements with Blue Shield to
         provide Covered Servh.:es to Members.

1.6      Case Rate: is a rate of reimbursement paid by Blue Shield for certain Hospital Services
         identified in Exl1ibit C. hereto, furnished during a single inpatient or outpatient admission,
         and, except as othe1.wise set forth in Rxhibit C, constitutes payment in full for all Hospital
         Services provided by Hospital during such admission.

1. 7     Charge Master: is the uniform schedule of charges, in either electronic or printed form,
         represented hy Hospital to he its gross hilled charges for flll Hospital procedures,
         services, supplies and drugs that arc billed and charged on a UB-04 billing form or its
         electronic. billing equivalent, regardless of payo1· type.

1.8      Charge Master Ye~: is the twelve (12) month period beginning on December 1, 2010,
         and each twelve (12) month period begimnng on each annual anniversruy date of December
         1st, thereafter.

l.9      Copayment: is any copaymcnt, deductible, and/or coinsurance amount for which a
         Member is financially responsible in connection with the receipt of Covered Services, as
         specifically described in the Health Services Contract and/or Evidence of Coverage
         app1icable to the Member and in effect as of the date of service.

1.10     Covered Services: are Medically Necessary health care services, supplies and drugs that a
         Member is entitled to receive pursuant to the Health Services Contract and/or Evidence of
         Coverage applicable to the Member.

1.11     Emergencv Services: are Covered Services required to address an unexpected medical
         condition, including a psychiatric emergency medical condition, munifosting itself by acute
         symptoms of sufficient severity (including severe pain) such that the absence of immediate
         medical attention could reasonably be expected to result in: (i) placing the Member's health
         in serious jeopardy; (ii) serious impaim1cnt to bodily functions; (iii) serious dysfunction of
         any bodily organ or part; or (iv) with respect to a pregnant woman; a threat to the health or
         safety of the womm1 or her unborn child, as further defined in Section l867(c)(1)(B) of the
         Social Security Act, 42 U.S.C. Section 1395dd(c)(l)(B). For Blue Shield Members,
         Emergency Services also inclmh.: any other services defined as emergency services in Title
         42 of the Code of Federal Regulations, Section422. l 13.

                                                     5

O'Connor Hospital-rFS Hospital Agrctmcrl!_Basc 12-01-10
Base FFS Jfoi;pital Agreement v23.0
Proprietmy and Confidential - Blue Shield of Califomia
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                     Exhibit Exhibit E-1 Page 8 of 34



                                                              blue" of california
1.12     Evidence of Coverage: is the document issued to a Member, pursuant to Californla law>
         that describes the benefits, limitations and other features of the Benefit Program in which the
         Member is emolled.

1.13     Health Services Contract: is the group or individual contract that describes the Benefit
         Program and the Covered Services to which a Member is entitled, as well as the Member's
         Copayment obligation,

1.14     Hospital Services: are those Covered Services which Hospital is licensed to provide.

1.15     I111>aticnt: is a Member who (a) is admitted to Hospital as a registered bed patient with the
         expectation of staying overnight, and (b) is receiving services ordered by and under the
         direction of a physician or other health care provider with appropriate medical staff
         privileges at Hospital. If a Member remains in one or more emergency rooms or outpatient
         departments of Hospital for an aggregate period exceeding twenty-four (24) hours, the
         Member wm be deemed to be an Inpatient for purposes of this Agreement

1.16     Inpatient Services! are Hospital Services provided to an Inpatient, including: (a) all
         Hospital Services provided to a Member within the twelve (l 2) hour period prior to
         admission as an Inpatient, ff related to the condition for which the Member is admitted; (b)
         all Hospital Services provided to a Member who remains in one or more emergency rooms
         or outpatient departments of Hospital for an aggregate period exceeding twenty-four (24)
         hours; and (c) transportation services required for treatment of the Member following
         admission as an Inpatient at Hospital and until discharge.

1.17     Medically Necessary or Medical Nccessitv: means, with respect to the provision of
         medical services, supplies and drugs: (a) required by a Member; (b) provided in accordance
         with recognized professional medical and surgical practices and standards; (c) appropriate
         and necessaiy for the symptoms, diagnosis, or treatment of the MemberJs medical condition;
         (d) provided for the diagnosis and direct care and treatment of such medical condition; (e)
         not furnished primarily for the convenience of the Member, the Member's family, or the
         treating provider or other provider; (f) furnished at the most appropriate level that can be
         provided consistent with generally accepted medical standards of care; (g) with respect to
         Inpatient Services, could not have been provided in a physician's office, the Outpatient
         department of a hospital, or in another lesser facility without adversely affecting the
         Member's condition or the quality of medical care rendered; and (h) consistent with Blue
         Shield Medical Policy which shall not be inconsistent with DMHC regulations.

1.18     Member: is an individual who is elibrible for and enrolled in a Benefit Program to which
         this Agreement applies (as identified in Exhibit B) or a health benefit plan of an Other
         Payor (as defined in Section 11.1 l1ereof).

1.19     Outpatient Services: are Hospital Services other than Inpatient Services.

1.20     Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
         certain Inpatient Services identified in Exhibit C hereto, and, except as otherwise set fmth
                                                      6

O'Connor Hospital-FFS Hospital AgreementBase 12-0l-10
Base FPS Hospital Agreement v23.0
Proprictmy and Confidontial- Rllll\ Shield of California
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                     Exhibit Exhibit E-1 Page 9 of 34



                                                             blue \f of california
          in Exhibit C, constitutes payment in fuJl for all Hospital Services provided by Hospi.tal
          during each such day.

 1.21    Intentlonally Left Blank

 1.22    Provider Appeal: is Hospital's written notice to Blue Shield challenging, appealing, or
         requesting reconsideration of a claim} requesting resolution of billing detem1inations} such
         as bundling/unbund1i11g of claims/procedure codes or allowances, or disputing
         administrative policies & procedures, administrative tcmrinations, retro-active contracting,
         or any other issue related to the patties' respective obligations under this Agreement.

 1.23    Provider Manual: is the set of 1nanuals developed by Blue Shield that set forth the
         opcrntional rules and procedures applicable to Hospital and the pc1fon11cmcc of services
         hereunder, used by Blue Shield to detem1ine reimbursement rates under the tenns of this
         Agreement, including; without limitation; Blue Shield's Medical Policy, Blue Shield's
         Outpatient Surgical Grouper, APG Outpatient Surgical Services Grouper Mappings,
         Outpatient Radiology, Pathology, and Diagnostic Test Schedule, Clinical Laboratory
         Schedule, and Outpatient Pharmaceutical Fee Schedule.


                                    II. OBLlGATlONS OF HOSPITAL

2.1      Hospital Services. Hospital shall provide lfospital Services to Mcmbcrn, as directed by
         Members' treating physicians or as otherwise Medically Necessary, in accordance with the
         tem1s of this Agreement. Notwithstanding anything in this Agreement to the contrary, this
         Agreement shall not apply to or govern the provision of hospital services to Members
         emoUed in HMO programs (including, without limitation, Medicare Advantage) for
         which Hospital receives capitation payments pursuant to a separate capitated hospital
         agreement, if any, between Hospital and Blue Shield.

2.2      Location and Availability.

         (a)      Hospital Services shall be provided and made reasonably available at the location(s)
                  set forth in Exhibit A hereto. Subject to bed availability and compliance with
                  admission critelia, Hospital will accept Authmized admissions of members tvventy·
                  four (24) hours a day.

         (b)      Hospital shall cooperate and comply with Blue Shield's language assistance
                  program, as set fo1th in the Provider Manual. Nothing in this Section shall be
                  constmed as a delegation to Hospital of Blue Shield's obligations pursuant to
                  Secti()n 1300.67.04 of Title 28 of the California Code of Regulations or Section
                  2538.3 of Title 10 of the California Code of Regulation, or deemed to limit
                  Hospital's obligations pursuant to Section 1259 of the California Health and Safety
                  Code.


                                                       7

O'Connm Hospital-FPS Hospital Agrccment_Base l2·0l-10
Base FfS Hospital Agreement v23.0
Proprietary and Confidential -- Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                      Exhibit Exhibit E-1 Page 10 of 34



                                                              blue I) of california
2.3      Licensure & Accreditation. At all times during the term of this Agreement, Hospital shall
         be licensed by the state of Califomfa, certified under Title XVlll of the Social Secmity Act,
          and accredited by The Joint Commission.

2.4       Sta11dards for Provision of Care. Hospital shall maintain its facilities and equipment in
          accordance with all applicable legal requirements. Hospital shall comply with all federal
         and state laws, licensing requirements> and professional standards, and provide its
         services in accordance with generally accepted Hospital practices and standards
         prevailing in the applicable professional community at the time of treatment. Consistent
         with Title 10 of the Califomia Code of Regulations, Section 2240. 4, Hospital's primary
         consideration shall be the quality of the health care services rendered to Members.

2.5      Quality Improvement/Case Management/Utilization Management Programs.

         (a)       Hospital shall comply with- Blue Shield's Medical Policy. Without limiting the
                   foregoing, Hospital shall cooperate folly with and participate in Blue Shield's
                   Quality Improvement and Utilization Management Programs, including its
                   Authorization procedures, as set forth in this Agreement and as described in the
                   Provider Manual. Hospital shall comply with the decisions of the Blue Shield
                   Quality Improvement and Utilization Management Programs. If Hospital disputes
                   any such decision, Hospital shall comply with the decision pending resolution of the
                   dispute through the Appeal Process described in Article IX of this Agreement.

          (b)      Hospital sha11 use commercially reasonable efforls to cooperate fully with Blue
                   Shield with regard to the Healthcare Effectiveness Data and Infonnation Set
                   ("HEDIS") measurements, audits, guideline development, preventive services
                   utilization, disease/risk management, clinical service monitoring, and quality
                   improvement studies and initiatives.

         (c)       Hospital shall maintain a quality management program pursuant to which
                   Hospital will review, on a prospective, concurrent, and retrospective basis, the
                   quality, appropriateness, a11d level of care fumished to Medicare Advantage
                   Members. Such quality management program will include, without limitation, an
                   annual evaluation, annual quality management goals, ptoposcd quality
                   management studies, and a description of Hospital's quality management
                   committee. Hospital shall provide advance written notice to Blue Shield of any
                   material change to such quality management program.



2.6      Service Authorization. Hospital shall comply with the Authorization procedures and
         requirements set forth in the Provider Manual, this Section 2.6, and Exhibit D hereto.
         Hospital understands and agrees that, except in the case of Emergency Services or as
         otheiwise provided in the Provider Manual or Exhibit D hereto, Hospital Sc1viccs must be
         Authorized in advance by Blue Shield or its delegf:te in order for Hospital to be eligible for
         payment hereunder. In the case of .Emergency Services, Hospital shall obtain Authorization
                                                        8

O'Connor Hospital-FPS Hospital Agreelllenr.:Base l 2-01-10
Base PFS Hospital Agreement v23.0
Proprictaiy and Confideniial - Blue Shidd of California
Case 2:20-ap-01575-ER               Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                    Exhibit Exhibit E-1 Page 11 of 34



                                                               blue '1 of california
         from Blue Shield or its delegate as soon as possible, but in no event later than twenty-four
         (24) hours after any admission, or the next occurring non-holiday weekday, whichever is
         later. Blue Shield will not retroactively deny Hospital's claims on the basis of Medical
         Necessity for services reviewed and Authorized pursuant to U1e Quality Improvement and
         Utilization Management Program, provided that Hospital submitted full and accmate
         info1mation to Blue Shield for review under its Quality hnprovement and Utilization
         Management Program. If Hospital fails to obtain Authorization prior to providing Hospital
         Services to a Member, as required, or if Hospital provides services outside of the scope of
         the Authorization obtained, then Blue Shield, or its delegate, shall have no obligation to
         compensate Hospital for such se1vices; Hospital will be deemed to have waived payment for
         such services and shall not seek payment from Blue Shield, its- delegate, or the Member
         except as otherwise specifically permitted in this Agreement.

2.7      Cooperation with Discharge Planning. Hospital shall cooperate tblly with Blue Shield or
         its delegate in planning and implementing tho discharge of Members from Hospital's
         facility(ies), including, without limitation, providing l3lue Shield's on-site discharge
         plmming coordinator(s) reasonable access to HospitaPs facility(ies) and Members.

2.8     Physician Access. Hospital shall provide each Member's treating physician such access t()
        Hospital's facilities as may be appropriate to provide professional services to the Member,
        in accordance with the bylaws, rules, and regulations established by Hospital with the
        approval of Hospital's governing board. Members' physicians shall not be denied staff
        men:ibcrship or dinical privileges on the basis of sex, race, age, religion, color, national
        original, sexual orientation, disability, or any other criteria lacking professional justification;
        nor will such privileges be arbitrarily delayed. If a Member requires the care of a specialist
        physician, and no such physician who is a Blue Shield Provider has active p1ivifogcs at
        Hospita1, Hospital shall consider, in as rapid a manner as possible, taking into consideration
        possible emergency situations, requests from qualified persons for temporary privileges at
        Hospital, and shall grant such temporary privileges, prnvided such persons meet and
        confonn to the requirements of Hospital's medical staff bylaws and rules and regulations for
        temporary privileges.

2.9      Submission of Physician Hospital Privilege Roster. Hospital shall provide Blue Shield
         with an updated physician hospital privilege roster, preferably in electronic fonnat, at
         least annually, as well as upon Blue Shield's request, which shall not exceed two (2)
         requests annually.

2.10     Provider Manual. Hospital shall comply with the Provider Manual, the teims of which are
         incorporated herein by reference. Blue Shield may, in its sole discretion, periodically
        modify the Provider Manual. To tho extent of any conflict between this Agreement and the
        Provider Manual, the terms of this A6,reement shall govern. Blue Shield will notify Hospital
        sixty (60) days prior to the effective date of any change to the Provider Manual. If Hospital
        reasonably concludes that a change to the Provider Manual is material, Hospital shall notify
        Blue Shield, in writing, prior to the effective date of the change. Following receipt of
        Hospital's notice, Hospital and Blue Shield shall confer in good faith regarding the change
                                                     9

O'Connor Hospital-H'S Hospital Agr;;cmcnt_Sa~c 12-01-10
Rn~c FFS Ho,;pital Agreement v23.0
Proprietary and Confidential - Blue Shield of Caiifomia
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                     Exhibit Exhibit E-1 Page 12 of 34



                                                               blue I) of california
         to fmd a mutually beneficial resolution, If Hospital and Blue Shield are unable to t'each
         agreement regarding the change within thirty (30) days of Hospital's notice, then, within
         sixty (60) days of Hospital's notice, Hospital inay elect to te1111it1ate this Agreement for
         cause pursuant to Section 10.3 hereof, and the Provider Manual change to which Hospital
         objected shall not be effective as to Hospital during the termination notice period. During
         such te1mination period, both parties agree that any such change wiJl not be effective until
         mutually agreed upon in writing,

2.11     Disclosures. Hospital shall promptly notify Blue Shield in writing at the earliest reasonably
         practicable date of the occurrence of any of tltc following events: (a) loss or material
         restriction of any license 01· certification required in order for Hospital. to provide Hospital
         Services; (b) loss of accreditation by The Joint Commission; (c) Hospital is excluded or
         suspended from participation in, ceases to be ceiiified by, or is sanctioned by any state or
         federal healthcare program, including, without limitation, Medicare or Medi-Cal; (d)
         Hospital's liability insurance is canceled, tenninated, not renewed, or materially modified;
         (e) Hospital becomes a defendant n1 a lawsuit filed by a Member or is required 01' agrees to
         pay damages to a Member for any reason; (t) any changes to the hospital-based (i,e.,
         emergency, radiology, pathology) physicians or physician .!:,1t·oups providing services at
         Hospital; (g) any labor action or work stoppage that may matetia1ly impact Hospital's
         operations; (h) a petition is filed to declare Hospital bankrupt or for reorganization under the
         bankruptcy laws of the United StateH or a receiver is appointed over all or any potiion of
         Hospital's assets; or (i) any act of nature or other event or circumstance which has or
         reasonably could btJ expected to have a materially adverse affect on Hospital's ability to
         perform its obligations under this Agreement In addition, Hospital shall provide Blue
         Shield with advance written notice of any proposed material change in the ownership of
         Hospital, where legally pennissible, or the sale of all or substantially all of the assets of
         IfospitaL


                                 III. OBLIGATIONS OF BLUE SHIELD

3.1      Dil'cctory & Use of Names.

         (a)      Blue Shleld from time to time shall develop a direct01y of Blue Shield Providers;
                  which directory shall be distributed and/or made available to Members. Hospital
                  agrees that the fo11owing information may be included in Blue Shield's written and
                  electronic directories, marketing materials, and publications provided to present or
                  potential Members and subscriber groups: (a) Hospital's name, address, and phone
                  number; and (b) such other types of information regarding Hospital that aw
                  reasonable to inchide in directories, marketing materials, or publications. If this
                  Agreement is temlinated, or the Hospital listing infonnation is or becomes incorrect
                  or incomplete, Blue Shie1d will have no obligation to con:ect, delete, or update such
                  listing infinmation until such time as Blue Shield, in its sole discretion, issues a new
                  directory, marketing materials; or publication.

                                                       10

O'Connot· Hospital-FFS Hospital Agreement_ Base t 2-01-10
Base FFS Hospital Agreement v23.0
Prnprietary imd Confidential Blue Shield of California
Case 2:20-ap-01575-ER                    Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32           Desc
                                         Exhibit Exhibit E-1 Page 13 of 34



                                                                 blue~ of california
          (b)       Hospital may identify itself as a Blue Shield .Provider.

          (c)       Except as provided in Sections 3.l(a) and (b), neither party shall use the other
                    prutis name, trademark(s), or service mark(s), without the other party's piior
                    written consent, which consent shall not be unreasonably withheld.

3.2       Administrative Services.       Blue Shield shall perfonn those services incident to the
          administration of a health care service plan, including, without limitation, processing
          enrollment applications and adjudicating claims for Covered Services that arc tho payment
          responsibility of Blue Shield.

3.3       Disclosure of Information. Blue Shield shall make available to Hospital, upon contracting
          and upon written request, such infom1ation as is required by Sections 1300.71(1) and (o) of
          Title 28 of the California Code of Regulations. Blue Shield s1mll make such infonnation
          available in the Provider Manual and on the provider portal of Blue Shield's website at
          www.blueshieldca.com.



                            IV. ELIGIBILITY OF BLUE SHIELD MEMBRRS

4.1       Identilication Cards & Verification. Blue Shield shall issue identification cards to
          Members, as set forth in the Provider Manual. Production of such identification cards shall
          be indicative of, but not conclusive of, a person's status as a Member. Blue Shield shall
          provide or shall make available to Hospital, in fonnats that may be accessed by Hospital
          electronically ortelephonically, infonnation regarding Member status.

4.2       Verification of Eligibility. Hospital shall verify the eligibility of Members, in accordance
          with the Provider Manual. If Hospital fails to verify Member eligibility in accordance with
          the Provider Manual, Blue Shield shall have no obligation to compensate Hospital for any
          services provided to patients who arc not Members at the time such services are rendered.
          Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
          by Blue Shield. 1f Hospital provides Authorized Hospital Services in reasonable reliance
          upon verification of a patient's eligibility provided by Blue Shield, and such patient is
          subsequently dctcnnincd not to have been a Member at the time services were provided,
          Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates set
          forth herein, less amounts, if any~ due to Hospital from any other health care service plan,
          insurer or third party payor (including Medicare) hy which such patient is covered.


           V. BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS

5.1       Claims Submission. Hospital shall bill Blue Shield for Hospital Services as follows:

          (a)       Hospital shall bill Blue Shield according to Hospita1's Charge Master.

                                                            11

O'Connor Hospital-FFS Hospital Agrecment,llase 12-01-10
Buse ffS Hospital Agreement v23.0
Proprietary and Confldcnlia1- Rluc Shield or Cal it'ornia
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                     Exhibit Exhibit E-1 Page 14 of 34



                                                               blue V of california
         (b)      Hospital shall bill Blue Shield once for every thirty (30) consecutive days that a
                  Member receives Hospital Services. If Hospital provides Hospital Services to a
                  Member for a period fewer than thirty (30) consecutive days (including any such
                  time period following a thirty (30) day period for which Hospital has already billed
                  Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

         (c)      Hospital shall submit claims to Blue Shield within one hundred eighty (180) days
                  following the end of each period described in Section 5. l(b). If Blue Shield is not
                  the primary payor under the coordination of benefits rules dcsclibcd in Section
                  5.2(e), Hospital shall submit claims to Blue Shield within one hlllldred eighty (180)
                  days following the date payment or denial is received by Hospital from the primary
                  payor. Blue Shield may deny payment for any claims not received by Blue Shield
                  within one hundred eighty (180) days of the end of any such period or date. ff
                  Hospital fails to submit a claim in a timely fashion, as set forth in this Section 5.1,
                  Hospital waives its right to any remedies and to pursue the claim fiu:ther, and may
                  not initiate a demand for arbitration or other legal action against Blue Shield or bill
                  the Member for Hospital Services for which Blue Shield so denied payment;
                  provided, however, that Blue Shield shall, upon submission of a Provider Appeal
                  by Hospital, consider good cause for late submission of a claim denied as
                  untimely.

         (d)      Hospital shall use best eflo1ts to submit claims electronically, following the
                  procedures set forth in the Provider Manual. If; despite best efforts, Hospital cannot
                  submit claims electronically, Hospital shall submit paper claims using a Fonn UB-
                  04, or any successor fmm approved by the California Hospital Association, which
                  includes al1 information required by the Provider Manual so long as such
                  requirements are consistent with applicable law. In either case) payment by Blue
                  Shield will be made only upon receipt of a complele claim submitted. by Hospital
                  in accordance with this Agreement.

         (e)      In the adjudication of claims for payment hereunder, Blue Shield may request from
                  Hospital, and Hospital shall provide to Blue Shield, such records as Blue Shield
                  reasonably deems necessary to confirm that individually billed services(s) were
                  rendered and/or were Medically N eccssary.

         (f)      Notwithstanding the forgoing provisions of this Section 5.1, if Hospital provides
                  Hospital Services to a Member and such Hospital Services are the financial
                  responsibility of a Blue Shield Provider (including Hospital) who is capitatcd by
                  Blue Shield for such Hospital Services, Hospital agrees that Hospital shall submit
                  billings tQ and seek payment from such capitated provider for Covered Services,
                  In the event Hospital is unable to obtain payment from such capitatcd provider,
                  for a complete claim, within two (2) billing cycles of the original date of
                  submission m1d Hospital has: (i) complied with all terms and conditions of its
                  agreement (if any) with the capitatcd provider; and (ii) to the extent applicable,
                  complied with all applicable te1111s and conditions, including but not limited to

                                                      12

O'Connor Hospital-H'S Hospital AgreementBnse 12-0l·lO
Base FFS Hospital Agreement v23.0
Proµrictaiy at1d Confick:ntiul- Bluo Shidd of California
Case 2:20-ap-01575-ER                  Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                       Exhibit Exhibit E-1 Page 15 of 34



                                                                blue '1 of california
                   any Authorization requirements, contained in the Provider Manual and this
                   Agreement, lfospital shall provide written notification, by certified mail, retum
                   receipt requested, to Blue Shield and the applicable capitated provider. Blue
                   Shield shall, within sixty (60) days of receipt of notice, seek to resolve the non-
                   payment by the capitated provider. If after such sixty (60) days the non-payment
                   has not been resolved and Blue Shield reasonably determines that such amount is
                   due Hospital, to the extent permitted by any applicable agreement between Blue
                   Shield and the capitatcd provider, Blue Shield shall use reasonable cffo1ts to pay
                   the amount due Hospital for Coveted Services and deduct and offset such
                   payment from any arnount then or thereafter payable by Blue Shield to the
                   capitatcd provider. Hospital agrees that; in the event that another capitated
                   provider is financially responsible for such Covered Services and that capitated
                   provider does not have an agreement in effect with Hospital, payment by Blue
                   Shield on behalf of that capitated providQr may be made in accordance with the
                   compensation terms set forth in this Agreement. Notwithstanding the foregoing,
                   in the event that a capitated provider fails to pay Hospital for a claim due to the
                   capitated providel''s insolvency or bankrnptcy, Hospital and Blue Shield agree
                   that Blue Shield shall not be liable for such claims and the tcnns of this Section
                   5. l (c) shall be of no force or e±lect.

 5.2     Compensation Amounts. Jn exchange for the provision of Hospital Services pursuant to
         this Agreement, Blue Shield shall pay Hospital in accordance with the following:

         (a)       In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                   commercial Benefit Program, Blue Shield shall pay Hospital the lesser of.: (i) one
                   hundred percent (100%) of Hospital's Allowed Charges, and (ii) the reimbursement
                   rates set forth in Exhibit C hereto, in either case, less any applicable Copayment.

         (b)       In exchange fbr Hospital Services provided to Members enrolled in a Blue Shield
                   Medicare Advantage Benefit Program, Blue Shield shall pay Hospital the lesser of:
                   (i) one hundred percent (100%) of Hospital's Allowed Charges, (ii) the
                   reimbursement rates set forth in Exhibit _C hereto, or (iii) ninety-seven percent
                   (97.0%) of the reimbursement established by the Medicare -program for inpatient
                   se1vices and one-hundred percent (100%) of the reimbursement rates established by
                   the Medicare program for outpatient services, less any applicable Copaymcnt.

         (c)       If, after the Effective Date, Hospital adds to its hospital license a new category of
                   service or service unit (a "New Service'.') or if Hospital adds a category of service or
                   a new service unit which involves new technology and requires a significant
                   investment in equipment, has a materially higher cost of operation, an.dis of the type
                   or nature which is customarily carved out as a separate reimbursement category (a
                   "New Tcclmology Service"), the terms of this Agreement will apply to such New
                   Service and/or New Technology Service as reasonably determined by Blue Shield.
                   Prior to the implementation of such New Service ancVor New Technology Service,
                   Hospital shall have the option of providing Blue Shield with sixty (60) days piior
                                                         l3

O'Connor Hospital-FFS Hospital Agr..:cmcnr_Bast'. 12-0 l-10
Rose PFS Hospital Agre;;imcnt v23.0
Proprietary and Confidential Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                       Exhibit Exhibit E-1 Page 16 of 34



                                                                blue, of california
                   written notice of any such addition and requesting that both parties meet and confer
                   in good faith to discuss altering the terms of this Agreement to establish a unique
                   reimbursement rate applicable to such service on a prospective basis only.
                   Beginning sixty (60) days after proper notice is received by Blue Shield and
                   continuing until such a time as l3lue Shield and Hospital have negotiated and agreed
                   upon a new reimbursement rate, Hospital shall accept seventy five percent (75 1Vo) of
                   Hospital's Allowed Charges as payment for such service(s).


          (d)      Payment for Hospital Services shall be made by Blue Shield within the time-frames
                   mandated by applicable state or federal law, following receipt of all reasonably
                   necessary info1mation. Hospital shall use best efforts to accept payment for Hospital
                   Services and receive related explanations of benefits (1 1EOBs") via electronic funds
                   transfer ( 11 EFT11) and electronic remittance advice ("ERA"), respectively.

         (c)       Coordination of benefits, benefit determinations under the Medicare Secondary
                   Payor n.tlcsi and Workers' Compensation recoveries shall be conducted by Hospital
                   in accordance with the procedures set forth in the Provider Manual.
                   Notwithstanding Section 5.1 or the foregoing provisions of this Section 5.2, if Blue
                   Shield is not the primary payor under coordination of benefit rules, Hospital shall
                   not make any demand for payment from Blue Shield until all primary sources of
                   payment have been pursued. In such cases} I3lue Shield's :financial obligation for
                   Hospital Services shall be limited to the amount, if any, which, when added to the
                   amount obtained by Hospital from alt primary payors, equals the amount of
                   compensation to which Hospital is entitled under this Agi:eement for such Hospital
                   Services.

         (f)       Hospital agrees to accept payment pursuant to this Section 5.2, together with
                   applicable Copayments payable by a Member, and coordination of benefit
                   collections and thitd party recoveries allowed under this Agreement, as payment in
                   full for Hospital Services.

         (g)       Hospital has agreed that Hospital will not at any ti.me between the Effective Date
                   and the Rate Loading Date (as defined below) subn:rit to Blue Shield claims for
                   Hospital Services furnished on or after the Effective Date. For puq:ioses of this
                   provision, the "Rate Loading Date" shall be defined as the earlier of (i) the date that
                   the rates set forth herein are loaded into Blue Shield's claims payment system, and
                   the thirtieth (30th) day following receipt by Blue Shield of this Agreement, executed
                   by Hospital. Blue Shield shall notify Hospital of the Rate Loading Date.

5.3      Copayrnents. Hospital shall collect and retain, as additional compensation, the Member's
         applicable Copayment for Hospital Services provided by Hospital. Copayments for
         Hospital Services shall be calculated based on the lesser of: (i) the applicable Charge
         Master rate, and (ii) the applicable reimbursement rates set forth in Exhibit C hereto.
         Hospital shall not waive a Member's Copaymcnt obligation.

                                                         14

O'Connor Ho,pital•FFS Hospital Agrecmcnt_Basc 12-01-10
Base FFS Hospital Agreement v23.0
Proprieta1y rmd Confidential·-- n.lue Shield of Californ.ia
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                        Exhibit Exhibit E-1 Page 17 of 34



                                                               blue (I of calif ornia
5.4       Overpayment Recoveries. Blue Shield may request in writing with documentation a
          refund of any overpayment it has made to Hospital, within three hundred sixty-five (365)
          days of the date the payment was made, unless the overpayment was the result of fraud or
          misrepresentation on the part of Hospital (in which case, Blue Shield shall not be S<) time-
          ban-ed from seeking such a refund). Blue Shield's procedures for notification of
          overpayments and notification of recovery of ovc11)aymcnts shall comply with Section
          1300.71(d) of Title 28 of the California Code of Regulations. In addition, if Blue Shield
          detemtlnes Hospital has overcharged an individual properly identified as a Member of an
          Other Payor (as defined in Section 11.1), upon written notification by Blue Shield of such
          overcharge, Hospital shall promptly refund such overpayment to Blue Shield, such Other
          Payor or to the Member, as applicable.

5.5       Charge Master Notifications. Hospital shall provide Bfoe Shield with notification
          relating to changes in Hospital's Charge Master as follows:

          (a)      Hospital shall notify Blue Shield in writing no fewer than thirty (30) days prior to
                   implementing any change(s) to Hospital's Charge Master that, in the aggregate,
                   exceed(s) eight (8%) percent. No modification to the Charge Master or the rates
                   charged by Hospital shall be applicable to Hospital Services provided to Members,
                   nor effective with respect to this Agreement, until thirty (30) days following
                   Hospital's wrilten notice to B1ue Shield pursuant to this Section 5.5(a).
                   Notwithstanding the foregoing> Hospital shall have no obligation to tl()tify Blue
                   Shield of any Charge Master increases resulting from routine Charge Master
                   maintenance items that are both: (i) Nominal (as defined below); and (ii)
                   implemented to accommodate new Hospital services, to update miscclla11co1.ls
                   charge codes for unique, patient-specific items, or to update Hospital's underlying
                   pharmaceutical or Implant (as defined in Exhibit C) purchase costs. For purposes
                   of this Section 5.5, "Nominal" Charge Master increases are, in aggregate, less
                   than one percent (1 %) in any Charge Ma.stet· Year.

         (b)        In addition to any notice required by Section 5.5(a), on the first business day of
                   each calendar quaiier, Hospital shall provide Blue Shield with written
                   c,01rfin11al1on, on such forn1 as may be provided to Hospital by Blue Shield,
                   indicating whether Hospital did or did not implement any changes in its Charge
                   Master during the prior calendar quarter.

5.6      Aclinstments Resulting From Charge Master Increases

         (a)       In the event of a cumulative increase in Hospital's Charge Master; either on a single
                   date or over a period of time during any Charge Master Yliar, that exceeds Charge
                   Master HMo<lification Allowance'' set forth in Section 5.6(d), Blue Shield may
                   decrease all percentage of Allowed Charges-based reimbursement payable pursuant
                   to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                   decrease shall be effective as of the effective date of the most recent modification
                   to Hospital's Charge Master which caused Hospital to exceed the Modification

                                                          15

O'Connor Hospital-1:'FS Hospital Agrccmcnt_Basl! l 2-0 l -10
Rim: FFS Hospital Agreement v23.0
Prnprietmy nnd Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                     Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                          Exhibit Exhibit E-1 Page 18 of 34



                                                                       blue'-' of california
                     Allowance, shall be applied to all successive rate periods thereafter, and shall be
                     calculated as follows:

                              [(l + Modification Allowance)/ (1 + Actual Charge Master Increase)]
                                               x (Current% of Allowed Charges)
                                               '"" Adjusted % of Allowed Charges

                                                                   Example
                                5% Modification Allowance, 15% Actual Charge Master Increase,
                                                 55% of Allowed Charge rate,
                                                (1.05 / 1.15) X 55.0% = 50.2%

          (b)        In the event of a cumulative increase in Hospital's Charge Master, either on a
                     single date or over a period of time during any Charge Master Y car, that exceeds
                     Charge Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield
                     may increase the Stop Loss Attachment Level set fotih in Exhibit C by the
                     amount of the increase, less the Modification Allowance. Such increase shall be
                     effective as of the effective date of the most recent modification to Hospital's
                     Charge Master which caused Hospital to exceed the Modification Allowance,
                     shall be applied to all successive rate periods thereafter, and shall be calculated as
                     follows:


                             [(1   + Actual Charge Master Increase)/ (1 + Modification Allowance)]
                                                  x (Curtent Stop Loss Attachment Level)
                                                  "" Adjusted Stop Loss Attachment Level

                                                          Example
                              5% Modification Allowance, 15% Actual Charge Master Increase,
                                      $70,000 current Stop Loss Attachment Level,
                                            (1.15 / l.05) X $70,000 = $76,667

          (c)        If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                     Blue Shield will provide Hospital with an Addendum to this Agreement revising
                    the then current and all subsequently effective compensation exhibits (Exhibit Cs)
                    to reflect the changes to the percentage of Allowed Charges~based reimbursement
                    and Stop Losg Attachment Lcvel(s) resulting from Charge Master increases
                    exceeding the Modification Allowance. Such Addendum shall be 1;1ffoctive as of
                    the effective date of the most recent modification to Hospital's Charge Master
                    which caused Hospital to exceed the Modification Allowance and,
                    notwithstanding anything in Section 12.2 to the contrary, shall be dccrncd
                    effective with the written consent of Hospital.

          (d)       Hospital's Charge Master "Modification Allowance" .is Eight percent (8%).


                                                              16

O'Connorlfospital-PFS Hospital Agreement Base 12-01-10
Buse FFS Hospital Agreement v23.0
Proprietary imd Cnntidcnt.ial ··· Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                        Exhibit Exhibit E-1 Page 19 of 34



                                                                blue {I of california
 5.7      Right to Audit Charge Master. Blue Shield shall have the right to audit Hospital's
          Charge Master within 12 months from the end oftl1e applicable Charge Master Year to
          enforce the parties' respective rights and obligations under Sections 5.5 and 5.6 of this
          Agreement.

5.8       Late Charge Master Notification Recoveries. If Hospital fails to give Blue Shield
          timely notice of any change to HospitaFs Charge Master in accordance with Section 5.5
          hereof, and pursuant to Section 5.6 such change would have resulted in a change to the
          percentage of Allowed Charges-based reimbursement paid to Hospital pursuant to Section
          5.2, Blue Shield shall have the right to recalculate payments made to Hospital for
          Hospital Services fimrishcd after the effective date of such change and to recover
          overpayments resulting from the resulting reduction in the percentage of Allowed
          Charges-based reimbursement according to the tenns of Section 5.4.

5.9       Blue Card Claims. Hospital will make reasonable efforts to submit claims to Blue
          Shield for Hospital Services reimbursable through the Blue Card Pro6rram.


                                       VI. PROTECTION OF MEMBERS

6.1       Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
          provide Hospital Services to Members in the same manner, in accordance with the same
          standards, and with the same level of availability as Hospital provides services to its other
          patients. Hospital shall not discriminate against any Member in the provision of H.ospital
          Services on the basis of race, sex, color, religio11; national origin, ancestry, age, marital
          status, physical or mental handicap, health status, disability, need for medical care,
          utilization of medical or mental health services or supplies, sexual preference or orientation,
          veteran's status, health insurance coverage, status as a Member, or other unlawful basis
          including without limitation, the filing by a Member of any complaint, grievance, or legal
          action against Hospital.

6.2       Charges to Members.

          (a)      Except as expressly set forth in this Agreement, in no event, including, without
                   limitation, nonpayment by Blue Shield or Blue Shield's insolvency or breach of
                   this Agreement, shall Hospital bill, charge, collect a deposit from, impose a
                   surcharge on, seek compensation, remuneration, or reimbursement from, or have
                   any recourse against, a Member, or any individual responsible for such Member's
                   care; for Covered Services. Without limiting the foregoing, Hospital shall not
                   seek payment from a Member, or any individual responsible for such Member's
                   care, for Covered Services for which payment was denied by Blue Shield because
                   the bill or claim for such Covered Services was not timely or properly submitted
                   or because such Covered Services were related to a HAC or Never Event (as set
                   forth in Section IILB of Exhibit C hereto). If Blue Shield receives notice of a
                   violation of this Section 6.2, Blue Shield shall notify Hospital and Hospital shall

                                                           17

O'Connor Hospitat-FFS Hospital AgreementBase 12.01. 10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential- Blue Shi old of California
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                     Exhibit Exhibit E-1 Page 20 of 34



                                                               blue I) of california
                   have the opportunity to refund the Member. If Hospital does not refund the
                   Member for amounts charged in violation of this Section 6.2 within a reasonable
                   amount of time, Blue Shield shall have the right to take all appropriate action,
                   including, without limitation, reimbursing the Member for the amount of any
                   payment made and recouping the amount of such payment from Hospital.

         (b)      Hospital shall not bi11 or collect from a Member, or any individual responsible for
                  such Member's care, any charges in connection with non-Covered Services, non~
                  Authorized services, or services detennined not to be Medically Necessary, unless
                  Hospital has first obtained a written acknowledgment from the Member, or the
                  individual responsible for the Member's care, that such services arc not Covered
                  Services, not Authorized, or not Medically Necessary, as the case may be. and that
                  the Member, or the individual responsible for the Member's care, is financially
                  res1Jonsible for the cost of such services. Such acknowledgment shall be obtained
                  prior to the time such services are provided to the Member, when reasonably
                  practicable, and shall specify the specific services for which the Member, or the
                  individual responsible for the Member's care, is agreeing to accept financial
                  rcsponsjbility, and shall otherwise satisfy the applicable requirements set forth in the
                  Provider Manual. Hospital's compliance with the tenns of this Section 6.2(b) shall
                  preserve for Hospital its right to seek payment from the responsible party for
                  applicable services.

         (c)      fo the event of Blm: S11icld's insolvency or other cessation of operations, lfospital
                  shall continue to provide Hospital Services to Members through the pedod for which
                  such Members' premiums have bcun paid or, with respect to Members enrolled in
                  Blue Shield's Medicare Advantage Benefit Program, the duration of the contract
                  period for which CMS payments have been made, and, with respect to any Member
                  who is ru1 h1patient on the date of insolvency or other cessation of operations, until
                  the Member's discharge or transfer to another appropriate facility.

         (d)      The provisions of this Section 6.2 shall: (i) survive the expiration or te1mination for
                  any reason of this Agreement; (ii) be construed to be for the benefit of Members;
                  and (iii) supersede any oral or written contrary agreement (now existing or hereafter
                  entered into) between Hospital and the Member.

         (e)      This Section 6.2 shall not be modified without the prior approval of the appropriate
                  government regulatory agency.

6.3      Third Party Liens. If a Member seeks and obtains a recovery from a third t)arty or a third
         party's insurer for injuries caused to that Member, and only to tho extent pennittcd by the
         Member's Evidence of Coverage and by state and federal law, Hospital shall have the right
         to assert a third party lien for and to recover from the Member the reasonable value of
         Covered Services provided to the Member by Hospital for tl1e injuries caused hy the third
         party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
         accordance with the procedures set fortl1 in the Provider Manual. Blue Shield shall similarly

                                                       Hi

O'Connor Hospital·FFS Hospital Agrcemcnt_Basc 12-0l- !O
Base FPS Hospital Agreement v23.0
Proprietary irnd Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                     Exhibit Exhibit E-1 Page 21 of 34



                                                               blue ff of california
         have the right to assert a lien for and recover for payments made by Blue Shield for such
         injmies. Both parties shall cooperate in identifying such third party liability claims and in
         providing such information, within such time frames, as set forth in the Provider Manual.

6.4      Benefits Determination. Blue Shield reserves the right to make all final decisions
         regarding Benefit Program coverage. Hospital shall refer Members who have inquities or
         disputes regarding such coverage to Blue Shield for response or resolution.
         Notwithstanding the foregoing, this Section docs nt)t, and shall not be construed to, prohibit
         any physician from providing any medical treatment, or other advice that such physician
         believes to be in the best interest of the patient.

6.5      Member Complaints & Grievances. Ilm,'Pital shall promptly notify Blue Shield of receipt
         of any claims, including, without limitation, professional liability claims, filed or asserted by
         a Member against Hospital. Hospital shall cooperate with Blue Shield in identifying,
         processing, and resolving all Member grievances and other complaints in accordance with
         Blue Shield's complaint/grievance process and tin1c limits set forth in the Provider Manual,
         as well as in accordance with s11ch time limits as required by state and/or federal law.
         Hospital shall comply with Blue Shield's resolution of any such complaints or grievances
         and any specific findings, conclusions or orders of the Califomia Department of Managed
         Health Care ("DMHC") (or any successor agency).

6.6      Medical Necessity Assistnnc~. Both parties agree, in the event that Blue Shield or its
         delegate is making or has made a dcte1mination rngarding the Medical Necessity of a
         medical service requested or provided to a Member, Hospital will assist Blue Shield and/or
         its delegate in determining or verifying the Medical Necessity of such service, provide
         relevant medical records to Blue Shield and/or its delegate, and participate in any grievance,
         arbitration, and/or other proceedings in which such Medical Nccc"lSity
                                                                             .     determination is an
         issue. In addition, Hospital shall cooperate witb and abide by the Medical N ccessity
         dctcnnination of any external review entity to which Blue Shield is either obJigated by law
         to submit such disputes or with which Blue Shield has implemented a program to submit
         such disputes to extemal review.

6. 7     :Free Exchange of Information. No provision ()f this Agreement shall be construed to
         prohibit, nor shall any provision in any contract between Hospital and its employees or
         subcontractors prohibit, the free, open and unrestricted exchange of any and all
         information of any kind between health care providers and Members regarding the nature
         of the Member's medical condition, available health care treatment options and
         alter:natives and their relative risks and benefits, whether or not covered or excluded
         under the Member's Benefit Program, and the Member's right to appeal any adverse
         decision made by Hospital or Blue Shield regarding coverage of treatment that 'has been
         recommended or provided. Hospital shall neither penalize nor sanction any health care
         provider in any way for engaging in such free; open, and unrestricted communication
         with a Member or fr,r advocating for a particular service on a Member's behalf.

6.8      Insurance.

                                                       t9

O'Connor Hospital·ffS Hospital Agreement_Base l 2·01 • 10
Base FPS If.t}spital Agreement v23.0
Proprietary and Cout1dcntial - Blue Shield ofCalifomia
Case 2:20-ap-01575-ER                  Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                       Exhibit Exhibit E-1 Page 22 of 34



                                                               blue I) of california

          (a)      Hospital shall maintain professional liability (malpractice) insurance and general
                   liability insurance coverage in the minimum amount of One Million Dollars
                   ($1,000,000) per occunence and Three Million Dollars ($3,000,000) annual
                   aggregate. If Hospital maintains a "claims made" malpractice insurance policy,
                   Hospital shall keep such policy in effect for at least five (5) years following the
                   expiration or tennination for any reason of this Agreement, or purchase extended
                   reporting coverage (tail insurance) sufficient to ensure that insurance coverage in
                   the amount set fi.wth in this Section 6.S(a) is maintained for claims which arise
                   from services provided by Hospital during the teim of this Agreement.

         (b)       Hospital shall maintain Workers' Compensation insurance covering all employees
                   of Hospital.

         (c)       Hospital shaU notify and provide evidence to Blue Shield at the time of any
                   amendment, change, or modification to such insurance coverage, and at any other
                   time upon reasonable request by Blue Shield.



                         VII. MF.DICAI, RECORDS & CONFIDENTIALITY

7.1      Medical Records. Hospital shall prepare and/or mafotain complete, timely and accurate
         medical and other records with respect to services provided to Members, in tb.c same
         manner as for other patients of Hospital. Hospital will require that alt physicians treating
         Members at Hospital's facility(ies) create and maintain, in an accurate and timely
         manner, for each Member who has obtained care from silCh physician, a medical record
         that is organized in a manner that contains such demographic and clinical information as
         is necessary, in the opinion of the Blue Shield medical director and the Hospital medical
         director, to adequately document the medical problems of: and medical services provided
         to, the Member. Such records shall include a historical record of diagnostic and
         therapeutic services recommended or provided by, or under the direction of, the
         physician. Such records shall be in such a form as to allow trained health professionals,
         other than the physician, to readily determine the nature and extent of the Member's
         medical problem and the services provided and to permit peer review of the care
         provided. Such records shall, upon request, and within reasonable time requirements, be
         made available without charge to Blue Shield, its designated agents and to a Member's other
         providers. Hospital understands and agrees that neither Blue Shield (including any
         delegate) nor a Member shall be required to reimburse Hospital for expenses related to
         providing copies of Member records or documents pursuant to a request from any
         G(>Vet1m1ent Official (as defined in Section 8.1 (a)) or in order to assist Blue Shield (or its
         delegate) in utilization management and/or quality control activities. Copies of medical
         records requested by Blue Shield for any other purpose shall be reimbursed at a rate of
         Twenty-Five Cents ($0.25) per page, not to exceed Twenty-Five Dollars ($25) per medical
         record.     In addition, upon request Hospital shall, without charge, transmit Member's
                                                          20

O'Connor Hospital-H'S Hospital Agreement.Base 12-0 I" l 0
Bm;e ff<S Ho1;pilal Agreement v2'.'1.0
Prnp1fotary und Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                     Exhibit Exhibit E-1 Page 23 of 34



                                                             blue {QJ of california
         medical record infonnation to Government Officials. Hospital sha11 secure from the
         Member, upon admission or prior to providing services, a release of medical infonnation, if
         such a release is required by law.

7.2      Confidentiality. Hospital shall comply with all applicable state and federal laws regarding
         privacy and confidentiality of medical infonnation and records, including without limitation,
         mental health records, Hospital shall develop policies and procedures to ensure Member
         medical records are not disclosed in violation of Califomia Civil Code Section 56, ct. seq.,
         or any other applicable state or federal law. To the extent Hospital receives, maintains, or
         transmits medical or personal infonnation of Members electronically, Hospital shall comply
         with all state and federal laws relating to protection of imch information including, i-vithout
         limitation, the Health Insurance Portability & Accom1tability Act ("IDP AA") provisions on
         security and confidentiality and any Centers for Medicare and Medicaid Services ("CMS")
         regulations or directives relating to Medicare beneficiaries.

7.3      Member Access to Records. Hospital shall ensure that Members have access to their
         medical records, in accordance with the requirements of state and federal law.


                  VIII. COOPERATION \VlTH AUDITS & CERTIFICATIONS

8.1      Disclosure of Recm·ds.

         (a)      Hospital shall comply with all provisions of the Omni.bus Reconciliation Act of
                   1980 regarding access to books, documents, and records. Without limiting the
                  foregoing, Hospital shall maintain such records and provide access to such books,
                  documents, and records to Blue Shield and to the DMHC (or any successor agency)
                  CMS 1 any Peer Review Organization ("PRO") with which Blue Shield contracts as
                  requited by CMS, the U.S. Comptroller General, their respective dcsignccs and any
                  other governmental officials entitled to such access by law (collectively,
                  "Goverrunent Officials"), as required by law and as necessary for compliance by
                  Blue Shield with state and fodcral laws governing Blue Shield. Hospital shall grant
                  to Blue Shield and/or Government Officials, upon request and within a reasonable
                  amount of time, access to and copies of the medical records, books, charts, and
                  papers relating to Hospital's provision of health care services to Members, the cost
                  of such services, and payment received by Hospital from the Member (or from
                  others on the Member's behalf), and to the financial condition of Hospital. Such
                  records described herein shall be maintained at least six {6) years from date of
                  service or in the case of financial records of Hospital, six (6) conscci1tivc fiscal
                  years, and, if this Agreement is applicable to Blue Shield's Medicare Advantage
                  program, ten (10) years from the close of CMS' s fiscal year in which the contract
                  was :in cftcct (or for a patiicular record or group of records, a longer time period
                  when CMS or DMHC requests such longer record retention and Hospital is notified
                  of such request by Bh1e Shield), and in no event for a shorter period than as may be
                  required by the Knox-Keene Act and the regulations promulgated thereunder. All
                                                     21

O'Connor Ifospital-FFS Hospital Agrecrncnt_Basc 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential, Ulue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                        Exhibit Exhibit E-1 Page 24 of 34



                                                                 blue (U) of california
                    books, document and records of Hospital shall be maintained in accordance with the
                    general standards applicable to such book, document or record keeping and shall be
                    maintained during any governmental audit or investigation,



          (b)       Hospital shall, on request, disclose to Government Officials the method and amount
                    of compensation or other consideration to be received by it from Blue Shield or
                    payable by Hospital to its subcontractors. Hospital shall maintain and make
                    available to Government Officials:              (i) its subcontracts; and (ii)
                    compensation/financial records relating to such subcontracts and compensation from
                    Blue Shield.

          (c)       Upon forty-eight (48) hours prior notice, Hospital shall make any records of its
                    quality improvement and utilization review activities pertaining to Members and
                    provider credentia1iog files available to Blue Shield's Quality and Utilization
                    Review Committc.~e. Such sharing of records shall be in accordance with, and
                    limited as required by, Section 1157 of the California Evidence Code mid Section
                    1370 of the California Health and Safety Code, and shall not be construed as a
                    waiver of any rights or privileges conferred on either party by those statutes.

          (d)       Blue Shield, at its sole cost and expense, and with reasonable prior notice to
                    Hospital, may from time to time audit the books and records of Hospital as they
                    relate to Hospital's services, billings, claims payments, and reporting pursuant to this
                    Agreement. Blue Shiold and Hospital agree that such audits sha11 be perfotmed in
                    accordance with Hospital's established and reasonable audit policies.

8.2       Site FNaluations.        Hospital shall pe1111it Govemment Officials and accreditation
          organizations to conduct periodic site evaluations and inspections of its facilities and
          records. If a Government Official or accreditation organizations finds any deficiencies in
          such facilities or records, Hospital shall substantially correct such deficiencies within thirty
          (30) days of receipt of notice from such Government Official or accreditation organizations.
          Hospital shall pennit Blue Shield to conduct periodic site evaluations of its facilities. Such
          site evaluations shall be at a reasonable tfrne as mutually agreed by Hospital and Blue
          Shield. rf Blue Shield finds any deficiencies in such facilities Hospital shall use
          commercially reasonable efforts to correct such deficiencies within thirty (30) days of
          receipt of notice from Blue Shield. Hospital and Blue Shield agree that Blue Shield's access
          to and right to review records pertaining to Members shall be pursuant to Sections 7.1 and
          8.1, as applicable.

8.3       Accreditation Surveys. Hospital shall cooperate in the manner described in Sections 8.1
          and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
          Shield by the National Committee For Quality Assurance ("NCQA') or any other
          accrediting organization. Hospital further agrees to promptly implement any changes Blue
          Shield deems reasonably rcq ui red as a result of any such survey.

                                                           22
O'Connor Hospital-FFS Hospital Agreement Base 12-01-lO
Base FFS Hospital Agrc<,'fficnt v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                       Exhibit Exhibit E-1 Page 25 of 34



                                                                blue I) of california
 8.4      Compliance Monitoring. Hospital shall cooperate with Blue Shield in the pcrfonnancc of
          any monitoring, studies, evaluations, analyses, or surveys of Hospital's perfomwncc of
          services hereunderj required by Government Officials or accrediting organizations.


                                       IX. RESOLUTION OF DISPUTES

9. 1      Provider Appeal Resolution Process.

          (a)       Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply
                    to any and all disputes arising under this Agreement. The Appeal Process shall
                    comply with Sections 1367(h), 1371, 1371.1, 1371.2, 1371.22, 1371.35, 1371.36,
                    1371.37, 1371.4, and l37l.8 of the Califomia Health & Safety Code, and Sections
                    1300.71, 1300.71.38, 1300.71.4, and 1300.77.4 of Title 28 of the California Code
                    of Regulations. The Appeal Process s1iaU be described in the Provider Manual
                    and on the provider portal of Blue Shield's website at www.hlueshieldca.com.

          (b)      The Appeal Process consists of two (2) levels:

                    (i)      Initial Appeals Process. Provider Appeals must be submitted by Hospital,
                             in writing, within three hundred sixty-five (365) days of Blue Shield's
                             detennination, lack of action or alleged breach, to the address for Initial
                             Provider Appeals provided on the provider portal of Blue Shield's website
                             at www.blueshieldca.com.

                   (ii)      Final Appeal Process. Any Provider Appeal that is not resolved to
                             HospitaPs satisfaction during the Initial Ap1:,eal Process must be submitted
                             to the Final Appeal Process. All Provider Appeals must be submitted to
                             the Final Appeal Process by Hospital, in writing, within ninety (90)
                             working days of Blue Shield,s Initial Provider Appeal dctcnnination, to
                             the address for such Provider Appeals provided on Blue Shield's website
                             at www.blueshleldca.com.

         (c)       Each Provider Appeal must contain the following information:

                   (i)       Hospital's name;

                   (ii)      Hospital's identification number - the Blue Shield provider identification
                             number (PIN), tax identification number, or National Prnvider Idenliiicr
                             (NPI);

                   (iii)     Hospital mailing address and phone number;

                   (iv)      Blue Shield's Internal Control Number (lCN), when applicable;

                    (v)      The patient's name, when applicable;
                                                          23

O'Connor Hospitnl·FFS Hospital Agreement_Base 12·01· 10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of Cnlifomla
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                        Exhibit Exhibit E-1 Page 26 of 34



                                                                 blue " of calif ornia
                    (vi)      The patient's Blue Shield subscriber number, when applicable;

                    (vii)     The date of service, when applicable; and

                    (viii)    A clear explanation of the issue the provider believes to be inconect,
                              including supporting medical records, when applicable.

                    (ix)      In addition, as applicable, bundled appeals must identify individually each
                              item by using either the 1CN or the section of the contract and sequential
                              numbers that are cross-referenced to a document or spreadsheet.

          (d)       This Section 9 .1 does not in any way modify the provisions of Section 9 .2 hereof
                    relating to arbitration of disputes that cannot he resolved through the Appeal
                    Process. However, if Hospital fails to submit a Provider Appeal to either level of
                    the Appeal Process within the timeframes set forth above, Hospital shall be
                    deemed to have waived its right to any remedies and to pursue the matter futiher.
                    Without limiting the foregoing, in such instru1cc, Hospital may neither initiate a
                    demand for arbitration pursuant to Section 9.2 of this Agreement nor pursue
                    additional payment from the Member.

          (c)       Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                    the Appeal Process to binding arbitration pursuant to Section 9.2 of this
                    Agreement. Pursuit by Hospital of a dispute through the process descdbed in this
                    Article IX shall neither modify nor relieve Hospital of any obligations to continue
                    to provide services to Members in accordance with and to comply with all tc11ns
                    of this Agreement,

9.2      Arbitrntion of Disputes. Any dispute (other than a claim of medical malpractice) between
         the parties that exceeds the jurisdiction of Small Claims Court and that was reviewed
         through, but not resolved by, the Appeal Process set forth in Section 9.1, shall be settled by
         final and binding arbitration in San Francisco, Los Angeles, San Diego or Sacramento,
         California, whichever city is closest to Hospital. Arbitration shall be conducted by and
         under the Commercial Rules of the American Arbitration Association. The arbitration
         decision shal1 be binding on both parties. The arbitrator shall be bound by applicable
         state and federal law and shall issue written findings of fact and conclusions of law. The
         arbitrator shall have no authority to award damages or provide a remedy that would not
         be available to such prevailing paiiy in a comi of law nor shall the arbitrator have the
         autl.101·ity to award punitive damages. The cost of the arbitration shall be shared equally
         by Hospital and Blue Shield; provided that each party shall be responsible for its own
         attorneys' fees and costs.

9.3      Limitation of Actions. A demand for arbitration pursuant to Section 9.2 rnust be filed
         within twenty-four (24) months of Blue Shield's determination, lack of action or alleged
         breach that is the subject of tho dispute. Should the aggrieved party fail to file a demand
         for ru.·bitration of the dispute within the timcframe set fort11 herein, the aggrieved party
         shall have waived its rights and temedies with respect to the alleged breach. The
                                                           24

O'C()nnor Hospital"ffS Hospital Agreement_Base 12-0 l · l 0
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                      Exhibit Exhibit E-1 Page 27 of 34



                                                                 blue, of california
         aggrieved parly shall have no right to pursue any remedy with respect to such alleged
         breach, including, without limitation, initiation of any civil action in state or fodcra1
         court, and, if the aggrieved party is Hospital, Hospital shall have no right to pursue
         payment of any disputed amounts from the Member.


                                        X. TERM & TERMINATION

10.1     Term. Unless earlier tenninated under the Termination for Cause Section 10.3, and the
         Immediate Tennination Section 10.4, this Agreement shall become effective as of the
         Effective Date (December 1, 2010), and shall continue in effect for three (3) years thereafter
         (November 30, 2013) (the "Initial Tc1m"), unk,'SS earlier tenninated as set forth in this
         Agreement. Unless either party notifies the other party at least one hundred eighty (l 80)
         days prior to the expiration of the Initial Term, this Agreement shall automatically renew
         for additional terms of one (1) year each, m1lcss and until tcnn:inated as set fmth in this
         Agreement

102      Termination Without Cause. During the Initial Term, neither party may tenninate this
         Agreement without cause. Thereafler, either party may terminate this Agreement without
         cause by giving to the other party at least one hundred eighty (180) days prior written notice
         of termination. Any termination pursuant to this Section 10.2 shall become effective the
         first day of the calendar month following the expiration ofthe notice period.

10.3     Termination for Cause.

         (a)      Either party may te1minate this Agreement for material cause, following written
                  notice and the opportunity to cure described in Section 10.3(b). The following shall
                  constitute material cause for tennination:

                  (i)       By Hospital: (A) revocation of Blue Shield's license necessary for the
                            performance of this Agreement; (B) breach by Blue Shield of any material
                            tenn, covenant, or condition of this Agreement; or (C) failure of Blue Shield
                            and Hospital to agree upon any material change to the Provider Manual in
                            accordance with Section 2.10.

                  {ii)      By Blue Shield: (A) commencement of any vohmtary or involuntary
                            pmceedings by or against Hospital, or a parent, affiliate or Slibsidiary
                            thereof, under any bankruptcy, reorganization, insolvency or other similar
                            law of any jurisdiction; (B) failure by Ho&'J)ital to provide Hospital Services
                            consistent with the standards and/or procedures set forth in this Agreement
                            and/or any material standards and/or procedures in the Provider Manual; (C)
                            revocation, te1mination, or reshiction of any type of any license required in
                            order for Hospital to provide Hospital Services pursuant to this Agreement;
                            or (D) breach by Hospital of any material term, covenant~ or condition of this
                            Agrcemi:nt, including, without limitation, repeated failure to comply with
                            procedures set forth in the Provider Manual.
                                                      25

O'Connor Hospital-FPS Hospital AgreementJJase 12-01-10
Base FFS H<>spital Agrccmet1t v23.0
Proprictmy and Confidential - Blue Shll1l d of Cal ifomia
Case 2:20-ap-01575-ER                 Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                      Exhibit Exhibit E-1 Page 28 of 34



                                                                blue , of california
          (b)      A party seeking to tenninate this Agreement pursuant to Section 10.3(a) shall notify
                   the other party in writing of the natme of the cause and shall provide the non-
                   terminating party thilty (30) days from the receipt of such notice to cure or otherwise
                   eliminate such cause. If, within such thirty (30) days, the non-terminating party does
                   not remedy the breach, to the reasonable satisfaction of the terminating party, this
                   Agreement shall terminate at the end of the thirty (30) day period,

10.4     Immediate Termination. Notwithstanding any provision of this Agreement to the
         contrary, Blue Shield may immediately terminate this Agreement, upon written notice to
         Hospital, if: (i) Hospital is excluded from participation in Medicare; (ii) Hospital enters
         intc.) a "private contract" with a Member for the provision of services, contrary to
         Medicare regulations applicable to Blue Shield (iii) Hospital fails to maintain all insurance
         required herein; (iv) after consulting with Hospital, Blue Shield determines, in good faith,
         that continuation of this Agreement may reasonably be expected to jeopardize the health,
         safety, or we1 fare of Members; or (v) after consulting with Hospital, Blue Shield reasonable
         determine.':l that Hospital is likely to be financially unable to provide Hospital Services in a
         competent and timely manner.

10.5     Effect of Termination. As of the date of tem1in.ation, this Agreement shall be considered
         of no further force or effect whatsoever, and each of the patties shall be relieved and
         discharged herefrom, except that:

         (a)       Termination shall not affect: (i) those rights and obligations that have accrued and
                   remain unsatisfied prior to the termination of this Agreement; (ii) those rights and
                   obligations that expressly survive termination of this Agreement; or (iii) any rights
                  or obligations that may arise following termination with respect to any occurrence
                  prior to tennination. All such rights and obligations shall continue to be governed
                  by the terms of this Agreement.

         (b)      Following tennination, Hospital shall comply with all applicable requirements of the
                  Knox"Keene Act and the regulations promulgated thereunder, including, without
                  limitation, those set f-orth in California Health & Safety Code Section 1373.65.

         (c)      Following temtination, Hospital shall continue providing Hospital Services to
                  Members who, as detetmined by Blue Shield, qualify for completion of Covered
                  Services under California Health & Safety Code Section 1373.96(c) ("Continuity of
                  Care Services"), in accordance with the provisions therein, at seventy-five (75%)
                  percent of Allowed Charges.

         (d)      Following termination, Hospital sha11, at Blue Shield's option, continue 1>roviding
                  Hospital Services to Members (other than Members entitled to Continuity of Care
                  Services) undergoing medical treatment upon the date of temlination of this
                  Agreement, for the duration of the Hcalt11 Services Contracts through which such
                  Members are enrolled with Blue Shield and for which dues or subscription charges
                  are paid to Blue Shield, or m1til such time as Blue Shield has ananged for an
                  alternative source of services for each such Member from other Blue Shield
                                                      2(j

O'Connor Hospital-FFS Hospital Agrcc1m:nt_Basc 12-0 l-l 0
Rase FFS Hospital Agreement v23.0
Ptopl'ieta1y and Contidentlal- Blue Shlel<l of California
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                        Exhibit Exhibit E-1 Page 29 of 34



                                                                blue '1 of california
                    Providers at the following rates> less any applicable Copayments: Seventy-Five
                    Percent (75%) of Hospital's Allowed Charges for Commercial HMO and PPO
                    Members and one hm1dred percent (100%) of the Medicare allowable for Medicare
                    Advantage Members.

          (e)       A11 1,vritten, printed, or electronic communications to Members concerning
                    termination of this Agreement shall comply with California Health & Safety Code
                    Section 1373.65(f).

10.6      Termination Not au Exclusive Remedy. The tem1ination of this Agreement by either
          pruty pursuant to this Aliicle Xis not an exclusive remedy. The tenninating party shall
          retain and may exercise whatever rights itmay have in law or equity as may be necessary to
          enforce its rights under this Agreement.

10.7      Survival. This Section 10.7 and the following Sections of this Agreement shall survive the
          expiration or termination for any reason of this Agreement: Sections 5.1, 5.2, 5.3, 5.4,6.1,
          6.2, 6.5, 6.6, 7.1, 7.2, 7.3, 8.1, 9.1, 9.2, 9.3, I0.5, 12.l l, 12.13, 12.14, 12.15 and 12.16.


                                                 XL OTHF,R PA YORS

11.1      Other Payors. Blue Shield may contract with employers, insurance companies,
          associations, health and welfare tmsts. or other organizations to provide administrative
          service;:; for plans provided by those entities that arc not underwritten by Blue Shield
          (including both local and Blue Cross/Blue Shield National Accounts Programs). In
          addition, Blue Shield may extend this Agreement to managed care atTangements
          established by Blue Shield subsidiaries, or by persons or entities using the network Blue
          Shield has established pursuant to agreements with CareTrust Networks and Blue Shield
          of California Life & Health Insurance Company. All such entities shall be referred to as
          "Other Payors". Blue Shield shall require that the health programs of Other Payors
          include provisions to encourage the use of Blue Shield Providers (including Hospital).

11.2      Responsibility for Pavment. Hospital agrees to look solely to Other Payorn for payment
          for services fornishcd to Members of such Other Payor. If Hospital is unable to obtain
          payment from any Other Payor, Blue Shield shall, upon notice from Hospital, make
          commercially reasonable efforts to assist Hospital in obtaining such payment. However,
          any continuing dispute with respect to such payment shall be settled solely between
          Hospital and such Other Payor with good fait11 facilitation by Blue Shield.

11.3     Applicability of Agreement; Identity of Other Payors. The provisions of this
         Agreement shall apply to services rendered to Members enrolled in health benefit
         programs of Other Payors. Blue Shield will periodically give Hospital notice of the
         identity of Other Payors.

                                          XU. GENERAL PROVISIONS

                                                           27

O'Connor Hospital-FPS Hospital Agreement Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confldcntial - Blue Shield of California
Case 2:20-ap-01575-ER                    Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                         Exhibit Exhibit E-1 Page 30 of 34



                                                                 blue f of california
12.1      Entire Agreement. The attached Exhibits, together with all documents incorporated by
          reference in the Exhibits, and the Provider Manual, as from time to time amended in
          accordance with this Agreement, fonn an integral part of this Agreement and are
          incorporated by reference into this Agreement. 'This Agreement constitutes the entire
          understanding and agreement of the parties regarding its subject matter, and supersedes any
          prior oral or written agreements, representations, understandings or discussions among the
          parties with respect to such subject matter. Notwithstanding the foregoing, this Agreement
          shall neither supersede nor replace any capitated HMO (including, without Limitation,
          Medicare Advantage) hospital agreement that may exist between Hospital and Blue Shield,
          which agreement shall solely apply with respect to the provision of services to any HMO
          Members for whom Hospital has financial responsibility for Covered Services under such
          capitated agreement.

12.2      Amendments. Except as provided in Section 2.10, Section 5.6(c), and this Section 12.2,
          this Agreement may be amended only by mutual, written consent of Illue Shield and
          HospitaJ's duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
          legal counsel detennines in good faith that this Agreement must be modified to 1)e in
          compliance with applicable federal or state law or to meet the requirements of accreditation
          organizations that accredit Blue Shield and its providers, Blue Shield may amend this
          Agreement by delivering to Hospital a written amendment to this Agreement incorporating
          the legally required modifications (the "Legally Required Amendment"), along with an
          explanation of why such Legally Required Amendment is necessary. If Hospita1 docs not
          object to the Legally Requini<l Amendment, in writing, within sixty (60) days follmving
          receipt thereof: such Legally Required Amendment shall be deemed accepted by Hospital
          and an amendment to this Agreement. If Hospital timely objects to the Lcgally~Rcquircd
          Amendment, then Ifospital and Blue Shield shall confer i11 good faith regarding Hospital's
          objection(s). If Hospital and Blue Shield are unable to resolve Hospital's objection(s) to
          the parties' mutual satisfaction within thirty (30) days of Hospital's notice, then, within sixty
          (60) days of Hospital's notice, Hospital may elect to tcnninatc this Agreement upon ninety
          (90) days prior written notice to Blue Shield, and the Legally Required Amendment to
          which Hospital o~jected sha11 not be effective as to Hospital during the tcnnination notice
          perio<l. Unless Hospital so terminates this Agreement, such Legally Required Amendment
          shall he deemed accepted by Hospital and an amendment to this Agreement.

12.3      Assignment. Neithet party shall assign, transfer, or subcontract any of its rights, interests,
          duties, or obligations under this Agreement, wh(:thcr by sale, assignment, negotiation,
          pledge or otherwise, without the prior written consent of the other party. Without limiting
          the foregoing, the following events shall constitute an assignment of this Agreement for
          purposes of this Section 12.3: (i) the sale, transfer or other disposition of all or
          substantially all of the issued and outstanding voting securities or interests of either party;
          (ii) the merger, consolidation or other reorganization of either party if, immediately
          following .such transaction, either party or its mcmbcr(s) shareholders or other equity
          holders (as existing immediately preceding such transaction) do not own a majority of all
          classes of the issued and outstanding membership interests or voting securities of the
          surviving, consolidated or reorganized entity; and (iii) the issuance of any class of voting
                                                            28

O'Connor Hospital-FfS Hospital /\grcement_Basc 12-0 I -1 O
.Base: FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shie.ld of California
Case 2:20-ap-01575-ER                 Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                      Exhibit Exhibit E-1 Page 31 of 34



                                                             blue, of california
         securities or interests by either party (or its successor) it: immediately following such
         transaction, either party's shareholders or other equity holders existing immediately
         preceding such issuance do not own a majority of all classes of the issued and
         outstanding voting securities or interests of either party. Subject to the foregoing, this
         Agreement shall be binding on and shall inure to the benefit of the parties and their
         respective heirs, successors, assigns and representatives.

12.4     Thil'd Party Beneficiaries. This Agreement shall not confer or be construed to confer
         any rights or benefits to any person or entity other than the parties, and no action to
         enforce the tem1s of this Agreement may be brought against either party by any person or
         entity who is not a patty hereto.

12.5     Notices. All notices or communications required or permitted under this Agreement shall
         be given in writing and shall be delivered to the patiy to whom notice is to be given
         either: (a) by personal delivery, in which cases such notice shall be deemed given on the
         date of delive1y; (b) by next business day courier service (e.g., Federal Express, UPS or
         other similar service), in which cas(;) such notice shall be deemed given on the business
         day following date of deposit with the courier service; (c) by United States mail, first
         class, postage prepaid, registered or celiificd, return receipt requested, in which case such
         notice shall be deemed given on the third (3rd) day following the date of deposit with the
         United States Postal Service; or (d) by facsimile trru.1sn1ission. in which case such notice
         shall be deemed given upon receipt of facsimile transmission confinnation. Notice shall be
         delivered or sent to the party's address or facsimile number set forth in Exhibit A, or such
         other addrnss (}r facsimile number as may be provided by a pal'ty, from time to time,
         pursuant to this Section.

12.6     Independent Contractol's. In the perfo1111ance of each party's wmk, duties, and
         obligations pursuant to this Agt'eement, each of the parties shall at all times be acting and
         perfonn.ing as an independent contractor, and nothing in this Agreement shall be construed
         or deemed to create a relationship of employer and employee, principal and agent, partner,
         or joint vcnh1rcr.

12.7     Indemnification. Each patty agrees to indemnity the othel' party for, and to defend and
         hold hannless the other party from, any claims, causes of action, or costs, including
         reasonable attorneys' foes, arising out of the indemnifying party's alleged or actual
         neglig(;~ncc or otherwise improper perfonnance of its obligations hereunder. fn addition,
         Hospital shall indenm.ify Blue Shield for any sanctions imposed by CMS upon by Blue
         Shield arising out of or related to Hospital's employment of or contract with an individual or
         entity excluded or suspended from participation in Medicare.

12.8     ,:vaiver of Breach. No delay or failure to require performance of any provision of this
         Agreement shall constitute a waiver of the pcrfommnce of such provision or any other
         instance. Any waiver granted by a parly must be in writing, and shall apply solely to the
         specific instance expressly stated. A waiver of any term or condition of this Agreement


                                                       29

O'Cornmr H<rnpitnl-FFS Hooi,ital AgrccmcnLBa~c l 2-01-10
BaseFFS Uo&pita! Agreement v23.0
Proprietary and Co11fid,mtial ,, Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32           Desc
                                        Exhibit Exhibit E-1 Page 32 of 34



                                                                blue '-1 of california
          shall not be constrned as a waiver of any other tem1s and conditions of this Agreement,
          nor shall any waiver constitute a continuing waiver.

 12.9     Force Majeure. Neitl1cr party is liable for nonperfo1mance or defective or late
          performance of any of its obligations under this Agreement to the extent and for such
          periods of time as such nonpcrfonnance, defective perfo1mance or late perfonnancc is
          due to reasons outside such patty's control, including acts of God, war (declared or
          undeclared), action of any governmental authority, riots, revolutions, fire, floods,
          explosions, sabotage, nuclear incidents, lightning, weather, earthquakes, storms,
          sinkholes, epidemics, 01· stlikes (or similar nonperfonnance or defective perfonnance or
          late perfonnance of employees, suppliers or subcontractors).

12.10 Confidentiality. Except as necessary to Hospital's and Blue Shield's perfunnance
      hereunder, or as required by law, the reimbursement rates set forth in this Agreement shall
      he confidential, and neither Hospital nor Blue Shield shall disclose such rates (other than to
      Government Officials or to Other Payors) without the prior written consent of the other
      patty. Notwithstanding the foregoing, nothing in this Agreement shatl prohibit Hospital
      from disclosing to Members and others the method by which they arc compensated (e.g.,
      capitation, fee for service, etc.), it being aclmow1cdgcd and understood that it is the precise
      compensation amounts for which confidential treatment is required by this provision.

12.11 Non-Solicitation. During the te1m cif this Agreement, an<l for six. (6) months thereafter,
          Hospital shall not solicit, induce, or encourage any Member (except those Members covered
          under a Daughters of Charity Health System benefit plan) to discnrol1 from Blue Shield or
          select anotl1cr health care service plan for health care services. Notwithstanding the
          foregoing, Hospital shall be entitled to freely communicate with Members regarding any
          aspect of their health status or treatment.

12.12 Association Disclosure. Hospital hereby expressly acknowledges its understanding that
      this Agreement constitutes a contract between Hospital and Blue Shield, that Blue Shield is
      an independent corporation operating under a license from the Blue Cross and Blue Shield
      Association, an association (Jf independent Blue Cross and Blue Shield Plans (the
      "Association") permitting Blue Shield to use the Blue Shield Service Mark in the State of
      Cali fomia, and t11at Blue Shield is not contracting as the agent of the Association. Hospital
      further acknowledges and agrees it has not entered into this Agreement based upon
      representations by any person other than Blue Shield and no person, e11tity1 or organization
      other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
      Shield's obligations to Hospital created under this Agreement. This Section shall not create
      any additional obligations whatsoever on the part of Blue Shield other than those obligations
      created under other provisions of this Agreement.

12.13 Governing Law. This Agreement shall be govcmed by and constrned according to the
         laws of the State of California, including, without limitation the Knox-Keene Act and the
         regulations promulgated thereunder. Any provision required to be in this Agreement by the


                                                           30

O'Connor Ifospital-FFS Hospital AgrccmcntJ3ase 12-01-10
Dase FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                     Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32           Desc
                                          Exhibit Exhibit E-1 Page 33 of 34



                                                                  blue '1 of california
          Knox-Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield and
          Hospital, ·whether or not provided in this Agreement.

12.14 Preemption by Federal Law. To the.extent any of the requirements of the Knox~Kecne
      Act and the regulations promulgated thereunder arc preempted by federal law applicable to
      the Medicare program, no such requirements shall apply with respect to Blue Shield's
      Medicare Advantage Program.

12.15 Compliance 'With Law. Each party shatl comply with all applicable state and federal laws.
      Without limiting the foregoing:

          (a)       Hospital sha11 comply with all applicable Medicare laws, rcgulalions 1 and CMS
                    instructions including, with()ut limitation, Title VI of the Civil Rights Act of
                    1964, Section 504 of the Rehahilitation Act of 1973, the Age Discrimination Act
                    of 1975, the Americans with Disabilities Act, and shall require its contractors and
                    subcontractors to do the same. Hospital shall include the requirements of this
                    Section and all other provisions required by federal and state laws) including,
                    without limitation, the BBA and related regulations, in all contracts or
                    subc()ntracts with other providers 01' entities.

          (b)       To the extent Employee Retirement Income Security Act ("BRISA") statutes and
                    regulations apply to the claims payment and Member complaint functions pcrfonned
                    by Hospital, Hospital shall comply with all such requirements.

12.16 ,Interpretation of Agreement. This Agreement rfaall not be interpreted for or agairn,1: any
      one party on the basis of which party drafted this Agreement This Agreement shall be
      governed in all respects, whether as to validity, constrnction, capacity, perform.ance, or
      othctwise, by the laws of the State of California ttnd such federal laws as are applicable to
      B1uc Shield. The captions herein are for convenience only and shall not affect the meaning
      or interpretation of this Agreement. lf any provision uf this Agreement, in whole or in
      part, or the application of any provision, jn whole or in part~ is dctennined to be illegal,
      invalid or unenforceable by a court of competent jurisdiction, such provision, or pmt of
      such provision, shall he severed frmn this Agreement. The illegality, invalidity or
      uncnforceability of any provision, or part of any provision, of this Agreement shall have
      no affect on the remainder of this Agreement, which shall continue in full force and
          effect

l 2. 17 Countct'parts. This Agreement may be executed in one or more counterparts, each of
        which shall be deemed to be an original, but all of wl1ich together shall constitute one and
        the same instrument.

12.18       Ethical and Religious Directives. Blue Shield acknowledges that Hospital is an
          institution operated in accordance with the Ethical and Religious Directives for Catholic
          Health Care Services (the 11Dircctivcs 11 ). Notwithstanding any provision of this
          Agreement to the contrary, Hospital shall nol he required, nor shall any provision of this
          Agreement be construed to require, Hospital to provide services, pay for or authorize
                                                            31

O'Connor Hospitul-f".fS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agrccrncnt v23.0
l•roprict.1ry imd Corifide11tl11! - l:llue Shield of California
Case 2:20-ap-01575-ER                       Doc 1-9 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                            Exhibit Exhibit E-1 Page 34 of 34



                                                                      blue , of cal if ornia
          services or otherwise participate in activities that arc not consistent with the Din:ctiwti.
          (A copy of the Directives is available al http://www.usccb.org/bishops/directives.shtml.)



JN WITNESS WHEREOF, the pmiie,:i have caused this Agreement to be executed by their
authorized reprL'Sentatives:

 BLlil~ SHIEL]) OF CALIFORNIA                                    O'Connor Hospital

  Signature:.       @v"~           c.,_,.   frat.'4__             Signature:   ~            b        c:,,.. _-:___ _____

 Pdut: Name: ----
               Juan - -Davila
                  - C.  --------·---                             PrintName: .,.ju...~S. t:.       O~t
        Title:   Senior Vice President, N~.twork :\Yl~mt.             Title:   p   Ce sv\er:--r .4_(_1,,:=::--C)_ _ __

        Date:
                 ----------                                                        I,
                                                                      Date: .. l ( OY f 20 ll>




                                                            32

O'Connor Hospi tal-f'FS Hospital Agreement .Base 12·01- l 0
riuso rrs Hospital Agreement v23.0
Proprietary and Confidential   B\tic Shidd ()f California
